Citation Nr: 0114698	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether reduction in the disability evaluation for the 
veteran's service-connected low back pain with history of 
recurrent strain from 60 percent to 40 percent was proper.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The veteran had over 20 years active military service ending 
with his retirement in December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in August 1999, a statement of the case was issued 
in August 1999, and a substantive appeal was received in 
September 1999.  The veteran testified at a personal hearing 
at the RO in September 1999.  He was unable to attend a 
scheduled Board hearing, and his motion to reschedule the 
hearing was granted.  However, the veteran failed to report 
for the rescheduled hearing.  


FINDING OF FACT

The preponderance of the evidence does not show an 
improvement in impairment resulting from the veteran's 
service connected low back pain with history of recurrent 
strain.


CONCLUSION OF LAW

The criteria for reduction in the disability evaluation for 
veteran's service connected low back pain with history of 
recurrent strain from 60 percent to 40 percent effective 
September 1, 1999, have not been met.  38 U.S.C.A. § § 1155, 
5107, 5112 (West 1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ §  3.344(c), 4.7, 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports, as well as VA outpatient 
records, private medical records, and the veteran's service 
medical records.  Significantly, the only additional evidence 
identified by the veteran, regarding his semi-annual check-
ups with a physician's assistant, involves mainly renewal of 
medication and not evaluation or treatment of his condition.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a 60 percent evaluation 
for low back pain.  The discussions in the rating decision, 
statement of the case and other communications have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

The issue presently before the Board involves the propriety 
of the RO's June 1999 reduction in the disability rating 
assigned for the veteran's low back disability which has been 
described by the RO for rating purposes as low back pain with 
history of recurrent strain and which has been rated under 
the diagnostic criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome.  The Board notes that by rating 
decision in March 1999, the RO also established service 
connection for degenerative disc disease of the lumbar spine 
and assigned a separate 10 percent rating under Diagnostic 
Code 5010 for arthritis due to trauma established by X-ray.  
The reasoning behind the RO's selection of diagnostic 
criteria is not clear.  At any rate, because the rating for 
low back pain with history of recurrent strain has been 
viewed by the RO, currently and for the past several years, 
as falling under the criteria of Diagnostic Code 5293, the 
Board proceeds with its review of the reduction issue by 
looking to such criteria.  It should be noted that the 
separate rating for service-connected degenerative disc 
disease of the lumbar spine which has been rated under 
criteria for X-ray evidence of arthritis has not been 
appealed by the Board and is not in appellate status. 

With regard to the reduction action, the record indicates 
that the notice provisions of 38 C.F.R. § 3.105(e) have been 
complied with by the RO.  Moreover, the veteran has not 
raised the notice issue.  Thus, the focus is upon the 
propriety of the reduction.

Reductions in rating of a service connected disability are 
generally governed by 38 C.F.R. § 3.344.  Paragraph (c) of 
that regulation provides that the provisions of paragraphs 
(a) and (b) apply only to rating which have continued at the 
same level for periods of five years or more.  In all other 
cases, an adequate reexamination that discloses improvement 
in a condition that has not stabilized will warrant a 
reduction in rating.  38 C.F.R. § 3.344(c).  Here, the 
veteran's 60 percent disability evaluation was in effect from 
March 1996 until August 1999, a period of slightly more than 
three years.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) are not applicable.

In cases such as this, the Board must focus upon evidence 
available to the RO at the time of the reduction, although 
post-reduction medical evidence may be considered in 
evaluating whether the condition has actually improved.  
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken to ensure that a change in an examiner's 
evaluation reflects an actual change in the veteran's 
condition and not merely a difference in thoroughness of the 
examination or in descriptive terms.  38 C.F.R. §§  4.1, 4.2, 
4.13; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 
Brown v. Brown, 5 Vet. App. 413, 420-422 (1993).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based upon the average impairment of earning capacity 
resulting from a service connected disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Additionally, when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. §  4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

Under Diagnostic Code 5293, a 40 percent rating is assigned 
for severe intervertebral disc syndrome; recurring attacks 
with intermittent relief.  A 60 percent rating is warranted 
where pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  

The veteran's service medical records show complaints of 
recurring back pain in service.  In January 1990, the veteran 
filed a service connection claim based on such back pain.  
Based on a February 1990 VA examination report which listed a 
diagnosis of questionable recurrent low back pain, 
entitlement to service connection for low back pain was 
established by rating decision in March 1990. 

VA treatment and examination records from 1991 through 1994 
show that the veteran periodically complained of low back 
pain beginning in May 1994, when he suffered an injury to his 
back while lifting a heavy box at work.  Muscle spasms were 
noted.  A magnetic resonance image (MRI) revealed narrowing 
of the disc spaces at L-3-4 and at L-4-5.  Degenerative disc 
disease with acute disc herniation was diagnosed.  

In March 1996, a spinal and orthopedic examination was 
performed by the VA.  On examination, posture abnormalities 
were noted in that he had to hold on to something and avoided 
standing straight.  Back stiffness, spasm, and tenderness 
were noted.  Flexion was prevented by pain, and extension was 
limited to 5 degrees.  Rotation was markedly limited.  The 
pain was described as sharp and shooting.  Chronic low back 
pain and sciatica secondary to lumbar disc disease was 
diagnosed.  An x-ray showed sacralization of the L-5 
vertebrae and well maintained disc spaces.

The veteran was examined by the VA again in November 1998.  
He complained of low back pain which radiated to the knee.  
The examiner noted that the veteran's medical records were 
not available for review.  On clinical examination, it was 
noted that the veteran tended to lean toward the left side.  
Muscle tightness was noted, but there were no spasms.  No 
herniation was mentioned.  Examination of the back was 
difficult because of complaints of pain, but the veteran 
showed flexion to approximately 90 degrees, extension to 5 
degrees, and lateral bending to 10 degrees. The diagnosis was 
chronic recurrent low back pain syndrome with L3-L5 
discogenic disease and also apophyseal joint arthritis L3-L4 
and L4-L5.  An addendum was to the effect that medial 
hamstring and ankle jerks were present, but the knee jerk on 
the right was sluggish and the examiner could not get knee 
jerk on the left.  An MRI study conducted in December 1998 
showed no evidence of spinal canal stenosis, neural foraminal 
compromise, or disc herniation.  The reported impression was 
mild degenerative disc disease at L3-4 and L4-5.   

At a September 1999 hearing before a hearing officer at the 
RO, the veteran testified that on the date of the November 
1998 examination, he was having a "good day," and that  the 
examination did not present a true picture of his disability 
as a result of low back pain.  He maintained that he was no 
better than he was in 1996 when he received a 60 percent 
rating. 

In Brown v. Brown, 5 Vet. App. at 421 the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (the 
"Court") held that when the issue is whether the RO was 
justified in reducing a rating for a service connected 
disability, VA is required to establish by a preponderance of 
the evidence and in compliance with 38 C.F.R. § 3.344 that 
the reduction was warranted.

After reviewing the evidence in light of the history of the 
veteran's disability, the Board must conclude that the 
preponderance of the evidence does not support the reduction.  
The November 1998 examination upon which the reduction was 
based showed no clear evidence of muscle spasm, but it is 
significant that myofacial muscle tightness was noted.  The 
Board also notes that spasm was observed at the March 1996 
examination, and this would appear to give some credence to 
the veteran's testimony that he was having a "good day" at 
the time of the November 1998 examination.  The Board also 
notes that the examiner who conducted the November 1998 
examination did not have the veteran's medical records 
available for review. 

The veteran has testified that he has pain radiating to his 
legs, characteristic of sciatic neuropathy, and that he has 
constant pain, although some days were better than others.  
The Board finds his testimony in September 1999 credible, as 
it is consistent with prior physical examinations and the 
histories presented by the veteran at other times.  Further, 
even the most recent examination, upon which the reduction 
was based, noted a lack of knee jerk to one side and a 
reduction of knee jerk to the other, as well as pain 
radiating to the lower extremities.  After carefully 
reviewing the medical evidence and the veteran's testimony, 
the Board believes that the positive and negative evidence 
are in a state of equipoise on the question of whether there 
has been demonstrated an actual improvement in the veteran's 
low back disability.  It therefore cannot be said that the 
preponderance of the evidence supported the reduction.  
Restoration of the 60 percent rating effective September 1, 
1999 is therefore warranted.  Brown v. Brown, 5 Vet. App. at 
421.


ORDER

Restoration of the 60 percent rating for service connected 
low back pain with recurrent strain, effective September 1, 
1999, is warranted.  The appeal is granted to that extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

